

115 S444 ES: Supporting America’s Innovators Act of 2017
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS1st SessionS. 444IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Investment Company Act of 1940 to expand the investor limitation for qualifying
			 venture capital funds under an exemption from the definition of an
			 investment company.
	
 1.Short titleThis Act may be cited as the Supporting America’s Innovators Act of 2017. 2.Investor limitation for qualifying venture capital fundsSection 3(c)(1) of the Investment Company Act of 1940 (15 U.S.C. 80a–3(c)(1)) is amended—
 (1)in the matter preceding subparagraph (A), by inserting (or, in the case of a qualifying venture capital fund, 250 persons) after one hundred persons; and (2)by adding at the end the following:
				
 (C)(i)The term qualifying venture capital fund means a venture capital fund that has not more than $10,000,000 in aggregate capital contributions and uncalled committed capital, with such dollar amount to be indexed for inflation once every 5 years by the Commission, beginning from a measurement made by the Commission on a date selected by the Commission, rounded to the nearest $1,000,000.
 (ii)The term venture capital fund has the meaning given the term in section 275.203(l)–1 of title 17, Code of Federal Regulations, or any successor regulation..Passed the Senate September 11, 2017.Secretary